DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHOI; Kyungjun et al. US PGPUB 20210352656 A1.
Regarding claim 1. Choi teaches A method comprising: 
receiving, by a wireless device, a downlink channel of a semi-persistent scheduling, ([0297] receiving an SPS PDSCH in a first slot by the UE) wherein the downlink channel is associated with a first uplink control channel indicated by a feedback timing parameter of the semi-persistent scheduling; ([0298] ... DCI for activation of the SPS PDSCH may include one k1 value. Here, the k1 value is a value indicated by an HARQ feedback timing indicator field from the PDSCH, and indicates an interval or a slot difference between a slot in which the PDSCH is transmitted and a slot in which the PUCCH is transmitted.)  

determining a second uplink control channel after the first uplink control channel, ([0301]If PUCCH transmission is possible in slot n+P+k1, the UE may transmit HARQ-ACK of the SPS PDSCH.) wherein the second uplink control channel is available for the transmitting; ([0301] Referring to FIG. 24, if first SPS PDSCH transmission is scheduled in slot n, and PUCCH transmission associated with a first SPS PDSCH is impossible in slot n+k1, the UE postpones transmission timing of HARQ-ACK associated with the first SPS PDSCH to slot n+P+k1. If PUCCH transmission is possible in slot n+P+k1, the UE may transmit HARQ-ACK of the SPS PDSCH.
Examiner notes that PUCCH at n+P+k1 being the second PUCCH) and 
multiplexing the feedback information in the second uplink control channel. (Fig. 24, multiples four SPS PDSCH ACK in PUCCH, see also [0301])

Regarding claim 2. Choi teaches The method of claim 1, further comprising transmitting the feedback information via the second uplink control channel. ([0301] the UE postpones transmission timing of HARQ-ACK associated with the first SPS PDSCH to slot n+P+k1.)

Regarding claim 3. Choi teaches The method of claim 1, further comprising receiving a downlink control information (DCI) indicating the second uplink control channel.  ([0018] [0018] In another aspect, the method may further include receiving the first indicator corresponding to the first PUCCH and the 

Regarding claim 4. Choi teaches The method of claim 1, further comprising receiving a radio resource control (RRC) message indicating the second uplink control channel, ([0018] In another aspect, the method may further include receiving the first indicator corresponding to the first PUCCH and the second indicator corresponding to the second PUCCH from the base station via a physical downlink control channel or radio resource control (RRC) signaling.) wherein the second uplink control channel is associated with a second semi-persistent scheduling. ([0302] As an example, if PUCCH transmission is possible in slot n+P+k1, the UE may multiplex and transmit HARQ-ACK for SPS PDSCH which has not been transmitted before and HARQ-ACK for an SPS PDSCH received in slot n+P.
Examiner’s note second SPS would be “a SPS PDSCH received in slot n+P, as opposed to those received at n).

Regarding claim 5. Choi teaches The method of claim 4, wherein the second semi-persistent scheduling is the semi-persistent scheduling associated with the downlink channel.  (Fig. 24, the downlink channel would be 2nd SPS PDSCH) 

Regarding claim 6. Choi teaches The method of claim 1, further comprising receiving a radio resource configuration (RRC) message comprising configuration parameters indicating transmission directions of a plurality of symbols comprising the at least one symbol, wherein a transmission direction of a symbol is uplink or downlink or undetermined. ([0075] Information on the type of each symbol, i.e., information representing any one of DL symbols, UL symbols, and flexible symbols, may be configured with a cell-specific or common radio resource control (RRC) signal.)

Regarding claim 7. Choi teaches The method of claim 6, wherein the determining, based on the at least one symbol of the first uplink control channel, further comprises determining, based on the configuration parameters, that a transmission direction of the at least one symbol of radio resources allocated to the first uplink control channel is downlink. (([0283] As another example, the UE may determine the k1 value except for a slot configured as a semi-static DL symbol by a higher layer. For example, the UE excludes, when determining the k1 value, a slot including only semi-static DL symbols. Alternatively, the UE may exclude, when determining the k1 value, a slot in which all PUCCH transmissions are impossible due to semi-static DL symbols.) 

Regarding claim 8. Choi teaches The method of any one of claim 7, wherein the determining, based on the at least one symbol of the first uplink control channel, further comprises determining, based on the configuration parameters, that transmission directions of symbols of radio resources allocated to the second uplink control channel are uplink. ([0283] As another example, the UE may determine the k1 value except for a slot configured as a semi-static DL symbol by a higher layer. For example, the UE excludes, when determining the k1 value, a slot including only semi-static DL symbols. Alternatively, the UE may exclude, when determining the k1 value, a slot in which all PUCCH transmissions are impossible due to semi-static DL symbols.)

Regarding claim 9. Choi teaches The method of any one of claim 7, wherein the determining, based on the at least one symbol of the first uplink control channel, further comprises determining, based on the configuration parameters, that transmission directions of symbols of radio resources allocated to the second uplink control channel are flexible. ([0074] The flexible symbol may be determined to be used as a DL or an UL according to a signal.) 

Regarding claim 10. Choi teaches The method of any one of claim 7, wherein the determining, based on the at least one symbol of the first uplink control channel, further comprises determining, based on the configuration parameters, that transmission directions of symbols of radio resources allocated to the second uplink control channel are uplink or flexible. ([0074] A radio frame used as a DL carrier in a frequency division duplex (FDD) or a paired spectrum may be configured with a DL symbol or a flexible symbol, and a radio frame used as a UL carrier may be configured with a UL symbol or a flexible symbol.) 

Regarding claim 11-19 Choi teaches A wireless device comprising: one or more processors (Fig. 11, Processor 110); and memory storing instructions (Fig. 11, Memory 130) that, when executed by the one or more processors, cause the wireless device to perform the method in claim 1, and 3-10, respectively.  They are rejected for the same reasons as above. 

Regarding claim 20. Choi teaches A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors (Fig. 11, Processor 110 and Memory 130) to the method in claim 1.  It is rejected for the same reasons as above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                                                                                                                         

/Mehmood B. Khan/               Primary Examiner, Art Unit 2468